RESPONSE TO AMENDMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1–20 are pending in this application.
Claim Objections
Objection to claim 7 is withdrawn in light of the amendments presented on 6/2/2022.
Examiner’s Comment/Allowable Subject Matter
Claims 1–20 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ballout et al. ("The Benefits of Synthetic Data for Action Categorization", July 19th, 2020) reference discloses general disclosure regarding use of synthetic data for training neural networks with respect to computer vision data;
Wang et al. ("Computation Offloading in Multi-Access Edge Computing Using a Deep Sequential Model Based on Reinforcement Learning", May 13th, 2019) discloses general state of the art with respect to MEC offloading of deep sequential models based on reinforcement learning;
Calo et al. ("Edge computing architecture for applying AI to IoT", December 11th, 2017) discloses edge computing architecture as AI algorithms are applied to IoT architectures; and
Chen et al. ("Deep Learning with Edge Computing: A Review", July 15, 2019) discloses usage of general devices perusing deep learning performing distributed training on edge devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAE KIM/
Examiner, Art Unit 2458                                                                                                    

/KEVIN T BATES/             Supervisory Patent Examiner, Art Unit 2458